Case 6:21-cv-00511-ADA Document 198-8 Filed 05/12/21 Page 1 of 4




                      EXHIBIT E-1
        Case 6:21-cv-00511-ADA Document 198-8 Filed 05/12/21 Page 2 of 4

                                       EXHIBIT E-1


                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 FRESHUB, INC., a Delaware Corporation,
 and FRESHUB, LTD., an Israeli Limited            Case No.: 1:19-cv-00885-ADA
 Liability Company,

                 Plaintiffs,

        vs.

 AMAZON.COM INC., a Delaware
 Corporation, AMAZON.COM SERVICES,
 LLC, a Delaware Limited Liability Company,
 PRIME NOW, LLC, a Delaware Limited
 Liability Company WHOLE FOODS
 MARKET SERVICES, INC., a Texas
 Corporation,

                 Defendants.



                                 PROPOSED VOIR DIRE

   1.         In the trial of this case, the parties are entitled to have a fair, unbiased
and unprejudiced jury. If there is any reason why any of you might be biased or
prejudiced in any way, you must disclose such reason when you are asked to do
so. It is your duty to make this disclosure.
   2.         Have you served on a jury in a civil or criminal case or as a
member of a grand jury within the last fifteen years?
   3.         Do you know of any reason, or has anything occurred during this
question period, that might make you doubtful that you would be a completely
fair and impartial juror in this case? If there is, it is your duty to disclose the
reason at this time.
         Case 6:21-cv-00511-ADA Document 198-8 Filed 05/12/21 Page 3 of 4

                                     EXHIBIT E-1


   4.         Is there any reason, such as poor vision, difficulty hearing, or
difficulty understanding spoken or written English that would make it difficult
for you to serve on this jury?
   5.         Have any of you heard of, or have any knowledge of, the facts of
events in this case?
   6.         Do any of you believe that a case of this nature should not be
brought to court for determination by a jury?
   7.         Have any of you heard of or been otherwise acquainted with,
related to, done business with, been employed by or had any dealings with any
of the parties, attorneys or witnesses? The parties are not required and might not
wish to call on these witnesses, and they may later find it necessary to call other
witnesses.
   8.         Do any of you have any belief or feeling toward any of the parties,
attorneys or witnesses that might be regarded as a bias or prejudice for or against
any of them? Do you own stock in any of the parties or have any interest,
financial or otherwise, in the outcome of this case?
   9.         Have any of you, or any member of your family or close friends, to
your knowledge, ever filed an action against anyone or had an action filed against
any of you, or appeared as a witness, in any civil or criminal case, excluding a
domestic relations case? (If so, did the matter terminate satisfactorily so far as you
were concerned?)
   10.        Have you or any member of your immediate family ever been
employed by the United States Patent and Trademark Office?
   11.        Have you or any member of your immediate family ever applied for,
or obtained, a United States or foreign patent? If so, in what field? Was the patent
issued?


                                          -2-
         Case 6:21-cv-00511-ADA Document 198-8 Filed 05/12/21 Page 4 of 4

                                     EXHIBIT E-1


   12.        Do you have any opinions about patents, patent rights, or the
United States Patent and Trademark Office that might make it difficult for you
to be a fair and impartial juror in this case?
   13.        Have any of you, or any member of your family or close friends,
had any experience or special training in: computer technology,
telecommunications, information technology (“IT”), patent prosecution, or
patent litigation?
   14.        Have any of you, or any member of your family or close
friends, ever worked for any of the parties to this case?
   15.        This case involves a patent dispute, including issues of patent
infringement and patent validity. Have any of you, or any member of your
family or close friends, to your knowledge, been involved in a patent dispute? If
so, would that fact affect your point of view in this case to the extent that you
might not be able to render a completely fair and impartial verdict?
   16.        Does anyone have strong feelings about monetary damages
awards that would cause you not to be able to follow the law as I give it to
you?




                                          -3-
